                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


MAJED ABDULLAH MALIKI,

                                  Plaintiff,

v.                                                          CIVIL ACTION NO. 2:19-cv-00520

CITY OF PARKERSBURG,

                                  Defendant.



                                                   ORDER


        Pending before the Court is Defendant City of Parkersburg’s (“Defendant”) Motion to

Dismiss. 1 (ECF No. 3.) By standing order entered on January 4, 2016, and filed in this case on

July 15, 2019, (ECF No. 2), this action was referred to United States Magistrate Judge Dwane L.

Tinsley for submission of proposed findings and a recommendation for disposition (“PF&R”).

Magistrate Judge Tinsley entered his PF&R on November 22, 2019, recommending this Court

deny as moot Defendant’s motion to dismiss because it preceded Plaintiff’s amended complaint.

(ECF No. 14 at 1.) The Magistrate Judge further recommended that Plaintiff’s claims against the

City of Parkersburg be dismissed without prejudice as “Plaintiff appears to have removed any

claims against the City of Parkersburg as an entity in the amended complaint.” (Id. at 1–2.)

Objections to the PF&R were due on December 9, 2019, and Plaintiff filed a timely objection.



1
  Also pending is Defendant the City of Parkersburg’s Motion to Strike Plaintiff’s Second Amended Complaint.
(ECF No. 16.) For the reasons described below, the Motion is DENIED.
                                                       1
          Pursuant to Rule 72 of the Federal Rules of Civil Procedure, the Court “must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.

R. Civ. P. 72(b)(3). The Court is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review. 28 U.S.C. § 636(b)(1);

see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727

F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo review when a

party “makes general and conclusory objections that do not direct the Court to a specific error in

the Magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982).

        Plaintiff objects to the dismissal of his claims against Defendant City of Parkersburg.

(ECF No. 15 at 1.)       Plaintiff argues he misunderstood the instructions for this mandatory

amendment and did not intend to omit this Defendant.              (Id.)   Plaintiff further states his

“complaint entirely is in regards to the city of Parkersburg as an entity” and further argues the first

page of the Amended Complaint includes the case style which names the City of Parkersburg.

(Id. at 2.)

        Upon de novo review, the Court sustains Plaintiff’s objection. “A document filed pro se

is ‘to be liberally construed,’ and ‘a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citations omitted) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1995)); cf. Fed.

Rule Civ. Proc. 8(f) (“All pleadings shall be so construed as to do substantial justice”). Further,


                                                  2
the Fourth Circuit has held that “its district courts must be especially solicitous of civil rights

plaintiffs,” and, when the civil rights plaintiff appears pro se, the court must act with heightened

solicitude. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978); see also Martin v. Duffy, 858

F.3d 239, 248 (4th Cir. 2017). “There is, therefore, a greater burden and a correlative greater

responsibility upon the district court to insure that constitutional deprivations are redressed and

that justice is done.” Gordon, 574 F.2d at 1151; see also Garrett v. Elko, 120 F.3d 261 (4th Cir.

1997) (remanding to allow Plaintiff to amend his complaint to include additional defendants).

        Here, the pro se Plaintiff’s Amended Complaint alleges various civil rights violations, all

relating from a series of alleged racially motivated and discriminatory behavior undertaken by

police officers and other officials in the city of Parkersburg, West Virginia. (See ECF No. 13.)

While Plaintiff did not include the City of Parkersburg in the list of defendants in his Amended

Complaint, the City is included in the case heading, as Plaintiff argues, and Plaintiff included a

Certificate of Service which shows the document was mailed directly to the City. (ECF No. 13

at 1, ¶¶ 1–7.) Under the principles of liberal construction and the heightened solicitude given to

pro se civil rights Plaintiffs, the Court finds that the interests of justice require Plaintiff be given

the opportunity to amend his Amended Complaint.

        Further, no party has objected to the Magistrate’s recommendation concerning the denial

of Defendant’s Motion to Dismiss. Because the Magistrate Judge granted Plaintiff leave to amend

his original complaint after that motion was filed, it should be denied.

        The Court ADOPTS IN PART the PF&R and ORDERS Defendant’s Motion to Dismiss,

(ECF No. 3), be DENIED AS MOOT. However, the Court DECLINES to dismiss Plaintiff’s

claims against the Defendant City of Parkersburg and ORDERS that Plaintiff be granted leave to


                                                   3
file a Second Amended Complaint to include his claims against the City of Parkersburg. Plaintiff

has included a Second Amended Complaint as an attachment to his objection, and this Second

Amended Complaint will be the operative pleading in this matter. The Court will deem Plaintiff’s

Second Amended Complaint filed on the date of this order. The Court DIRECTS the Clerk to

enter Plaintiff’s Second Amended Complaint, (ECF No. 15–1), as a new entry on the docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         January 22, 2020




                                               4
